03-2814-pr, 08-6044-ag
     Sudusinghe v. Holder

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY ORDER FILED
     ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A
     DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER ”). A PARTY CITING A SUMMARY ORDER MUST
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL .


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 10 th day of March, two thousand ten.
 5
 6       PRESENT: DENNIS JACOBS,
 7                              Chief Judge,
 8                GUIDO CALABRESI,
 9                              Senior Circuit Judge,
10                CHRISTOPHER F. DRONEY, *
11                              District Judge.
12
13       - - - - - - - - - - - - - - - - - - - -X
14       Chandrasena Sudusinghe,
15                Petitioner,
16
17                    -v.-                                               03-2814-pr,
18                                                                       08-6044-ag
19
20       Eric H. Holder, Jr., U.S. Attorney
21       General,
22                Respondent.
23       - - - - - - - - - - - - - - - - - - - -X
24

                *
               Christopher F. Droney, Judge of the United States
         District Court for the District of Connecticut, sitting by
         designation.

                                                  1
 1   APPEARING FOR PETITIONER:   GLENN L. FORMICA, Formica, P.C.,
 2                               New Haven, CT.
 3
 4   APPEARING FOR RESPONDENT:   SUE CHEN, Special Assistant
 5                               United States Attorney (Neil M.
 6                               Corwin, Assistant United States
 7                               Attorney, of counsel), for Lev.
 8                               L. Dassin, Acting United States
 9                               Attorney for the Southern
10                               District of New York, New York,
11                               NY.
12
13        Consolidated petitions for review of orders of the
14   Board of Immigration Appeals.
15
16        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED
17   AND DECREED that the petitions for review be DENIED.
18
19        Chandrasena Sudusinghe petitions for review of two
20   orders of the Board of Immigration Appeals (“BIA”), one
21   entered September 18, 2002 summarily affirming an order of
22   removal, and the other entered June 18, 2008 denying his
23   motion to reopen. Sudusinghe, a Sri Lankan, alleges
24   persecution by the Janatha Vimukthi Peramuna (“JVP”) on
25   account of his support for the United National Party
26   (“UNP”), and seeks asylum. We assume familiarity with the
27   underlying facts, the procedural history, and the issues
28   presented for review.
29
30   I. Petition for Review of Order of Removal (Docket No. 03-
31   2814)

32        When considering a petition to review an order of
33   removal, we review legal conclusions and applications of law
34   de novo, and findings of fact under the substantial evidence
35   standard. Mendis v. Filip, 554 F.3d 335, 338 (2d Cir.
36   2009). Under the substantial evidence standard, a finding
37   of fact is reversible only if “any reasonable adjudicator
38   would be compelled to conclude” that the finding was
39   erroneous. 8 U.S.C. § 1252(b)(4)(B); see also Gao v. Board
40   of Immigration Appeals, 482 F.3d 122, 126 (2d Cir. 2007).
41   “Where, as here, the BIA summarily affirms the [Immigration
42   Judge’s (“IJ”)] decision[,] we review the decision of the IJ
43   directly.” Pavlova v. I.N.S., 441 F.3d 82, 87 (2d Cir.
44   2006).



                                  2
 1        Substantial evidence supports the IJ’s finding that any
 2   alleged persecution was not “on account of” Sudusinghe’s
 3   support for the UNP. 8 U.S.C. § 1101(a)(42)(A). Sudusinghe
 4   offered little, if any, evidence suggesting that his alleged
 5   persecution was politically motivated. The evidence that
 6   was offered suggests instead that the JVP targeted
 7   Sudusinghe initially because he worked for a bank and could
 8   cash a fraudulent check. Thereafter, he was threatened
 9   because he alerted the police. The only evidence suggesting
10   a political motive is Jamis’s threat to “get ‘The UNP
11   Ba[stard]’” (meaning Sudusinghe). But the suggestion is
12   weak at best--the UNP reference seems more epithet than
13   material fact--and Sudusinghe himself diminished its value
14   by testifying that Jamis made the threat because “he
15   couldn’t get money from me” and because “I told the police
16   and I trapped him and I caught him and put him in the jail.”
17   On this record, the IJ was warranted in finding that
18   Sudusinghe’s political opinions were not a “central reason”
19   for his alleged persecution. 8 U.S.C. § 1158(b)(1)(B)(i).
20   This finding renders Sudusinghe ineligible for asylum and is
21   accordingly sufficient to support the order of removal, and
22   we therefore need not reach Sudusinghe’s remaining
23   assignments of error to it.

24   II. Petition for Review of Order Denying Motion to Reopen
25   (Docket No. 08-6044-ag)

26        We review orders denying motions to reopen for abuse of
27   discretion, Ali v. Gonzalez, 448 F.3d 515, 517 (2d Cir.
28   2006) (per curiam); and we find none here. Denial of
29   Sudusinghe’s untimely motion to reopen was warranted because
30   none of “the proffered new evidence would likely alter the
31   result” of his asylum proceedings. Shao v. Mukasey, 546
32   F.3d 138, 168 (2d Cir. 2008). The proffered evidence does
33   nothing to remedy the deficiency noted above: that
34   Sudusinghe is ineligible for asylum because he has offered
35   insufficient evidence of persecution “on account of” his
36   political opinion. Having failed to establish a prima facie
37   case of asylum eligibility, he is not entitled to reopening.
38   Id.

39        Finding no merit in Sudusinghe’s remaining arguments,
40   we hereby DENY his petitions for review.
41
42                              FOR THE COURT:
43                              CATHERINE O’HAGAN WOLFE, CLERK
44
45



                                  3